Appeal by the defendant from a judgment of the County Court, Westchester County (Zittell, J.), rendered March 14, 1984, convicting him of criminal possession of stolen property in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed..
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Brown, J. P., Niehoff, Sullivan and Harwood, JJ., concur.